Citation Nr: 0612893	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  97-20 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for disability of the 
right lower extremity.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for patellofemoral pain 
syndrome of the right knee.

5.  Entitlement to service connection for degenerative joint 
disease of the right hip. 


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1972 to June 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Portland, Oregon.  The veteran's claim was transferred to 
the St. Louis, Missouri, RO during the course of the appeal.

This matter was previously before the Board in October 2003 
and August 2005, when it was remanded to the RO for 
additional development.  The claim is now returned to the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

Where, as here, many of the veteran's service medical records 
cannot be located through no fault of the veteran, the 
Board's obligation to explain its findings and conclusions, 
and to consider carefully the benefit of the doubt rule, is 
heightened.  See, e.g., O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  This heightened duty includes the obligation to 
search for alternate medical records.  Moore v. Derwinski, 1 
Vet. App. 401 (1991); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

The RO has attempted to retrieve service medical records from 
the National Personnel Records Center (NPRC).  In May 2003, 
the RO was informed that the veteran's service medical 
records had been furnished to the RO in Portland, Oregon, in 
September 1995.  However, the RO must also search for 
alternate medical records, to include medical records from 
the medical facilities reported by the veteran in an August 
1995 VA orthopedic examination report.  During his 
examination, he reported treatment following a fall in an 
elevator shaft while on duty aboard the U.S.S. St. Louis, at 
the Clark Air Force Base Hospital in the Republic of the 
Philippines, and at a medical facility in Okinawa.  He 
described injuries and surgery to his right lower extremity, 
including his knee and hip.  These records should be obtained 
on remand.

The veteran has asserted that he has a current bilateral 
hearing loss disability and tinnitus that are etiologically 
related to his period of active service.  He reported that 
during his service aboard the U.S.S. St. Louis, he worked in 
the engine room and was exposed to constant loud noise 
without the benefit of ear protection.  He added that his 
symptoms have become progressively worse since that time.  

A Navy Occupation/Training and Awards History form of the 
veteran received by the RO in September 1996, shows that the 
veteran had completed a 10 week course at Boilerman (Class A) 
School, in August 1972.  An associated History of Assignments 
shows that he service aboard the U.S.S. St. Louis from August 
1972 to May 1974.

A report of medical examination completed at the time of the 
veteran's entrance into service, dated in April 1972, shows 
that upon clinical evaluation his ears were generally normal.  
Auditory acuity was measured to show that pure tone 
thresholds in the right ear at 500, 1000, 2000 and 4000 Hertz 
were 20, 15, 35, and 30 decibels, respectively, and in the 
left ear were 20, 20, 30, and 35 decibels, respectively.  
There are no other service medical records currently 
available for review.

Subsequent to service, a VA ear disease examination report 
dated in August 1995 shows that the veteran reported a 20 
year history of hearing loss and tinnitus, which he related 
to exposure to loud noise in service as a boiler tech and 
engine man.  He described being exposed to ship engines on a 
regular basis which were very loud, without ear plugs.  
Auditory acuity was measured to show that pure tone 
thresholds in the right ear at 500, 1000, 2000, 3000 and 4000 
Hertz were 15, 30, 30, 50, and 40 decibels, respectively, and 
in the left ear were 15, 20, 30, 45, and 50 decibels, 
respectively.  The diagnosis was bilateral high frequency 
sensorineural hearing loss, noise induced; and bilateral 
tinnitus, secondary to the noise induced bilateral high 
frequency sensorineural hearing loss.  Additional evidentiary 
development is required to determine whether any hearing loss 
and/or tinnitus is etiologically related to the reported in-
service noise exposure, based upon review of any additional 
service medical records obtained as a result of this remand.

The veteran has also reported multiple post-service accidents 
while riding his motorcycle and scooter.  All medical records 
related to these injuries should be obtained on remand.  
Updated VA treatment records should also be obtained.

Records available to VA show that the veteran applied for 
benefits from the Social Security Administration (SSA).  The 
complete medical and administrative records related to his 
Social Security claim have not been obtained.  The RO should 
make arrangements to obtain these records.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records for the 
veteran's right lower extremity, right 
knee, right hip, hearing loss, and 
tinnitus from the Vancouver, Washington; 
Portland, Oregon; and Roseburg, Oregon, 
VAMCs dated since January 1998.

2. Obtain the administrative and medical 
records relating to the veteran's Social 
Security disability claim.

3.  Obtain all medical records related to 
the veteran's post-service injuries 
sustained in motorcycle accidents.

4.  Request that the veteran provide a 
specific date for the medical treatment 
following the reported fall in an elevator 
shaft aboard the U.S.S. St. Louis 
resulting in injuries and surgery to his 
right lower extremity.  Following a 
response by the veteran, contact all 
appropriate service records' depositories, 
to obtain any additional service medical 
and personnel records of the veteran that 
may be available, to include records from 
the Clark Air Force Base Hospital in the 
Republic of the Philippines and at a 
medical facility in Okinawa.  The 
hospitals identified by the veteran should 
be contacted directly to determine if 
there is any additional relevant medical 
evidence.

5.  The veteran should be scheduled for a 
VA ear disease examination.  In addition 
to an audiological evaluation, any other 
testing deemed necessary should be 
performed.  
The examiner should be provided with the 
veteran's claims folder in conjunction 
with the examination, and should indicate 
in the report that the claims folder was 
reviewed.  

Following the examination, it is requested 
that the examiner render an opinion as to 
whether it is at least as likely as not 
(50 percent or more likelihood) that any 
current hearing loss and/or tinnitus had 
its onset during active service or is 
related to any in-service disease or 
injury, including noise exposure.  

A complete rationale for any opinion 
expressed should be included in the 
examination report.

6.  Finally, readjudicate the veteran's 
claims.  If the determination of the 
claims remain unfavorable to the 
appellant, he should be furnished with a 
Supplemental Statement of the Case and be 
afforded a reasonable period of time in 
which to respond before the case is 
returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


